ORDER

PER CURIAM.
Dale Boaz (“Appellant”) appeals a conviction by the Circuit Court of St. Charles County finding him guilty of driving while intoxicated pursuant to section 577.010 RSMo (1994). Appellant asserts the trial court erred in refusing to allow testimony concerning the truth and veracity of the arresting police officer. Appellant also contends the trial court erred in refusing to admit medical records showing he suffered from dizzy spells and an inner ear problem.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).